NIX, Judge.
The defendant, H. W. Woods, was charged by information filed in the district court of Oklahoma County with the offense of robbery with firearms. He was tried, convicted, and sentenced to serve 40 years in the Oklahoma State Penitentiary.
The defendant was charged conjointly with Loyd Mothersed making an assault at and upon Bertha Jager at the Boulevard Cafeteria with a .22 Derringer and robbing her of $1,831 on November 9, 1959. Mrs. Jager serves as secretary, cashier and bookkeeper at the Boulevard Cafeteria and was alone in her office at the time of the robbery. The defendant entered her office with a box under his arm, and closed the door. She asked him to re-open the door, and he came toward her with a gun in his hand. She testified that she shoved him and told him to get out and he hit her on the side of the head with the gun. He told her to lay down on the floor and he picked up the money from the desk. She stated she was struck six times with the gun.
The defendant testified he was arrested on November 24 and identified a statement he had signed on that date.
The case-made was filed on May 9, 1960 and the case was set for oral argument on September 21. No extension of time was requested and no briefs were filed.
Where the defendant appeals from a judgment of conviction and no briefs are filed and no argument presented, this Court will examine tfye evidence and ascertain if it supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment and if no material error is apparent, the judgment will be affirmed. Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Dodge v. State, 78 Okl.Cr. 100, 144 P.2d 124.
Title 21 O.S.A. § 801 states:
“Any person or persons who, with the use of any firearms or any other dangerous weapons, attempts to rob or robs any person or persons, or who robs or attempts to rob any place of business, residence or banking institution or any other place inhabited or attended by any person or persons at any time, either day or night, shall be guilty of a felony, and, upon conviction therefor, shall suffer punishment by death, or imprisonment, at hard labor, in the State Penitentiary, for a period of time of not less than five years, at the discretion of the court, or the jury trying the same.”
The defendant was given 40 years by the jury.
We have carefully reviewed the record and find there is sufficient evidence against the defendant, and the circumstances are sufficient to sustain the verdict of guilt.
There is no material error apparent in the record. Therefore, the judgment and sentence of the district court is accordingly affirmed.
POWELL, P. J., and BRETT, J., concur.